               Case 1:20-cv-01040-LJL Document 32 Filed 12/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES LIABILITY INSURANCE COMPANY,

                                Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1040 (LJL) (SLC)
GREEN BUILDERS GROUP NY CORP.,
                                                                          ORDER
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Court’s December 17, 2020 Orders, the parties were directed to meet and

confer and notify the Court by Monday, December 21, 2020 by joint letter of their preferred date

for a settlement conference. The parties failed to do so, and are again ORDERED to meet and

confer on a mutually agreeable date for a settlement conference. The parties are to file a joint

letter by December 30, 2020 advising the Court of their preferred date. The Court is now

available at the times listed below.

               1. Monday, January 11, 2021 at 10:00 am or 2:00 pm;

               2. Thursday, January 14, 2021 at 2:00 pm; or

               3. Wednesday, January 27, 2021 at 2:00 pm.



Dated:            New York, New York
                  December 23, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
